July 18, 1919. The opinion of the Court was delivered by
Plaintiff brought this action in the Court of Common Pleas for Chester county against the Southern Railway Company and the defendant, Jones, one of the company's locomotive engineers, for damages for the death of her testator, which she alleges was caused by the joint and concurrent negligence of the defendants in the county of Chester. The railway company is a foreign corporation, but it is doing business as a common carrier in this State, and owns and operates a railroad through the county of Chester, where the venue is laid, and where the tort is alleged to have been committed; and the defendant, Jones, is a citizen and resident of the county of Greenville. Jones moved for a change of venue to the county of his residence. His motion was refused, and he appealed. The order appealed from is affirmed on the authority of Hayes v. Railway, 98 S.C. 6.81 S.E. 1102.
Affirmed. *Page 294